There is nothing in the record to refute the statement of the plaintiff that when 10 feet or less from the intersection of Indianola and Thirteenth avenues he could see but 50 to 60 feet to the east on Thirteenth avenue. This is consistent with the physical situation with which he was confronted.
We must accept as a fact the finding of the jury that the defendants' driver was not proceeding toward the intersection in a lawful manner. That he was not so traveling will account for the fact that the plaintiff did not, when he first looked, see defendants' truck at a distance of 60 feet from the intersection. If it had been within the vision of the plaintiff at that distance, and had come along in a lawful manner, the plaintiff would have had ample time to have cleared the intersection. When the plaintiff next looked the defendants' truck was some 30 or 40 feet away and then, if the defendants' driver had been proceeding in a lawful manner, the cars would not have come together.
The defendants' driver had no preferential right over the plaintiff's automobile and they were put upon the common-law obligation of ordinary care, one toward the other. It can not be said as a matter of law that the plaintiff was chargeable with contributory negligence because he did not look in the first instance at a point nearer than 10 feet from his entrance into the intersection, because at that point plaintiff had a view for a sufficient distance to justify him in proceeding, if he observed no car within the range of his vision. In view of the fact that the defendants' truck was 40 feet away when it was observed, it is reasonable and probable that it was not in sight at the time that the plaintiff first looked.
There is no contrariety between the aforesaid position and the second paragraph of the syllabus in Ford Motor Co. v. Smith,supra, for the obvious reasons that here it does not appear, as it does in the Smith *Page 370 case, that there was no obstruction to plaintiff's vision, or can it be said as a matter of law that he did not look at a seasonable time.
In the Smith case it appeared that plaintiff, at all times, had an uninterrupted view of the intersecting road in the direction from which the defendant's car was coming, from a point 300 feet away from the intersection, and that the defendant's car must have been within the range of the vision of Smith, if he had looked at any seasonable time as he approached the intersection.
The facts in Brinks' Express Co. v. Brokaw, 18 Ohio Law Abs., 39, a case in which the automobiles collided at an intersection of city streets, are more like the facts in the instant case than are the facts in Ford Motor Co. v. Smith, supra. There, this court — Judge Montgomery writing the opinion, two other members concurring — refused to hold that as a matter of law a driver was chargeable with contributory negligence, where his car collided with another as he proceeded slowly at a street intersection and looked but did not see such other rapidly approaching vehicle on his right.
In Fox v. Conway, 27 Ohio Law Abs., 33, affirmed by the Supreme Court in 133 Ohio St. 273, 13 N.E.2d 124, this court held that even at a railroad crossing an affirmative answer to an interrogatory — if the plaintiff, had he looked westward from his automobile when it was 6 or 8 feet north of interurban tracks and just before he started to approach the tracks with his automobile, could have seen an approaching interurban car — did not as a matter of law establish contributory negligence against the plaintiff and require the setting aside of a general verdict in his behalf. In that case this court said:
"It is common experience that one approaching a crossing may look for an oncoming car at varying distances from the crossing and be in the observance of *Page 371 
ordinary prudence. It is too limited to say that one must look when 6 or 8 feet therefrom."
The only test is whether the person looked at a time when such looking was seasonable and proper.
In this case the jury has affirmatively found, by answer to special interrogatories, that the defendants' driver was negligent; that he did not use proper care in approaching the intersection; that he was not operating his motor vehicle in a lawful manner but was operating at an excessive speed; and that the plaintiff was not negligent in any respect which contributed in the slightest degree to the cause of the collision. The physical facts, as they appear, and the conduct of the parties, as found in the record, are not such as support a determination that the plaintiff was chargeable with contributory negligence as a matter of law. The judgment should be affirmed.